Citation Nr: 0024774	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for left ear hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
January 1971.

This matter arises from a July 1997 rating decision of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for left ear hearing 
loss and tinnitus.  This appeal to the Board of Veterans' 
Appeals (Board) ensued. 


REMAND

The veteran requested a Board hearing at the RO in his formal 
appeal to the Board received in March 1998.  In July 1998, he 
requested a hearing before an RO hearing officer, instead of 
a Board hearing.  A hearing, scheduled before an RO hearing 
officer in September 1998, was postponed at the veteran's 
request.  Another hearing before an RO hearing officer was 
scheduled in October 1998.  A conference before a decision 
review officer was held in October 1998 on the day of the 
scheduled formal hearing.  

The document reflecting the discussion at the conference 
between the veteran and the decision review officer on 
October 19, 1998 did not state whether the veteran's 
representative was or was not present, although the Veterans 
of Foreign Wars of the United States was named as the 
representative.  Further, the document did not state that the 
conference was taking place in lieu of an RO hearing.  

On April 7, 2000, the decision review officer contacted the 
veteran's representative at the RO requesting that an updated 
VA Form 646 be filed clarifying whether the veteran still 
wanted a hearing.  Someone checked a line for "no hearing" 
on the decision review officer's message, but it was not 
signed or initialed by the veteran's representative at the 
RO. 

On May 19, 2000, an updated VA Form 646 was filed which did 
not mention the matter of an RO hearing.  The veteran's 
representative at the Board filed an informal hearing 
presentation in September 2000 which likewise failed to waive 
the veteran's request for a hearing officer hearing at the 
RO.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be scheduled for a 
hearing before an RO hearing officer.  
The scheduled hearing should be conducted 
unless the veteran or his representative 
cancels the hearing in writing or fails 
to report for the hearing without 
adequate cause.  If either the veteran or 
his representative cancels the hearing in 
writing or fails to report for the 
hearing without adequate cause, that 
event should be adequately documented by 
the RO.

2.  When the development requested above 
and/or any other appropriate development 
has been completed, the case should be 
further reviewed by the RO.  If any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to ensure due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




